DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/CN2016/106607, file date 11/21/2016, where PCT/CN2016/106607 claims priority to US Provisional 62/257,707 11/19/2015.

Status of the Claims and Response to Arguments
Claim(s) 12-17 is/are pending in this application.  
Claim(s) 14 is/are withdrawn as being directed to non-elected species and/or invention(s). Claims 12-13 and 15-17 are under examination as they are directed to the following elected species:
Species of disease: preventing or treating fatty pancreas, or ameliorating a pancreas disease caused by fatty pancreas.
Species of formulation: sucralose.
Applicant's arguments filed March 12, 2021 have been fully considered. The elected species sucralose has been found to be allowable over cited prior art.
The elected species of sucralose has been found free of the art. As per MPEP 803.02, should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration

Information Disclosure Statements
The information disclosure statement (IDS) submitted on March 12, 2021 was filed after the mailing date of the Non-Final Office Action on Dec 14, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


New Claim Rejections  - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	US 2012/0289588 A1 and US 2012/0165411 A1.
The claimed invention (claim 12) is directed to a method for reducing a pancreatic fat content, or treating fatty pancreas, or ameliorating a pancreas disease caused by fatty pancreas, in a subject in need thereof, 
comprising administering an effective amount of a compound as an active ingredient to the subject, 
wherein the compound is selected from the group consisting of compounds including sucralose, or sodium benzoate, a derivative, a metabolite and a decomposition product of any of the above, and any combinations thereof, and wherein the subject suffers from abnormal accumulation of fat in the pancreas, “wherein the fatty pancreas is not caused by diabetes, and the pancreas disease and the pancreas disease not includes diabetes.”

Regarding claim 12 and the limitation of treating fatty pancreas (or reducing fatty pancreas) or ameliorating a pancreas disease caused by fatty pancreas, US Pub ‘588 teaches methods and compositions for treating pancreatitis and/or organ failure comprising administering, to a subject in need of such treatment, see paragraph 7. 
US Pub ‘588 notes that obesity is a well-documented risk factor for worse outcomes in acute pancreatitis; that visceral adipose tissue, as measured by waist to-hip ratio and waist circumference above ideal cut-off value, may be a greater risk factor for worse outcomes in acute pancreatitis than total body fat, see paragraph 4.
US Pub ‘588 teaches that fat accumulation in the pancreas and peripancreatic space has been noted in association with increased body weight, see paragraph 4. This association of obesity and fatty pancreas, meets the limitation of claim 12 that the fatty pancreas is NOT caused by diabetes, such as with the disease state caused by obesity induced fatty pancreas such as pancreatitis. While US Pub ‘588 teaches and defines a disease state as per claim 12, it does not necessarily recite the claimed compound.
Regarding claim 12, US Pub ‘411 teaches a method for treating pancreatitis in a subject suffering from pancreatitis comprising administering to the subject, an effective amount of a compound of formula (I), see claim 11 and paragraph 59.
Regarding claim 12 and the limitation of administering an effective amount of a compound as an active ingredient, for example sodium benzoate, US Pub ‘411 teaches a composition comprising sodium benzoate, intended for the treatment of pancreatitis (a 

    PNG
    media_image1.png
    247
    318
    media_image1.png
    Greyscale

The rationale to support a finding obviousness are the combination of prior art elements of US Pub ‘588 and US Pub ‘411 (pancreatitis is a fatty pancreas disease caused/associated with obesity, i.e., not diabetes) according to known methods (treatment with a composition comprising sodium benzoate as per US Pub ‘411) to predictably arrive at the claimed invention.
Regarding claim 14 and the limitation of simultaneous or sequential dosing, US Pub ‘411 teaches simultaneous or sequential dosing of its compositions, see paragraph 76.
Regarding claim 15 and the limitation of the pancreas disease being caused by alcoholic or nonalcoholic fatty pancreas, US Pub ‘588 teaches that pancreatitis can be 
Therefore, the invention as claimed is prima facie obvious over the cited prior art.
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                                          	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699